Citation Nr: 1628875	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-28 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether the decision to resume VA disability compensation benefits, effective December 1, 2008, was correct.  

2.  Entitlement to service connection for fibromyalgia.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disorder.

4.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral upper extremity peripheral neuropathy.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

6.  Entitlement to a temporary total rating (TTR) under the provisions of 38 C.F.R. § 4.29 (2015) for hospitalization at a VA facility from August 28, 2012, through October 19, 2012.  

7.  Entitlement to a TTR under the provisions of 38 C.F.R. § 4.29 (2015) for hospitalization from December 28, 2012, through September 5, 2013.  

8.  Entitlement to an increased rating for degenerative joint disease L5-S1 (previously mechanical back strain), evaluated as 10 percent disabling prior to October 22, 2014, and 20 percent disabling from October 22, 2013.

9.  Entitlement to an increased rating for degenerative joint disease of the right knee/tibia, currently evaluated as 10 percent disabling.

10.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1996.  

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which originally had jurisdiction over this appeal, and Indianapolis, Indiana, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  

Review of the claims file reflects that the claims on appeal were not all initially developed together.  For purposes of clarity, the Board has merged them into one appeal.  There are additional pending claims which will not be addressed in this decision because VA examinations are pending.  Those claims include entitlement to service connection for a cervical spine and for service connection for peripheral neuropathy (PN) of the right upper extremity (RUE) and left upper extremity (LUE), as well as entitlement to an increased rating for mechanical back strain.  

During the appeal process, an earlier effective date of April 17, 2013, was granted for a 40 percent rating for radiculopathy of the RLE.  An earlier effective date of April 17, 2013, was also granted for radiculopathy of the LLE.  The April 2013 date was the date of the Veteran's claim.  Thus, since service connection was established, a 40 percent rating has been in effect.  The Veteran continues to appeal for higher evaluations.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The issues of entitlement to service connection for fibromyalgia; entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to TTRs for periods of VA hospitalizations from August 28, 2012, to October 19, 2012, and December 28, 2012, to September 5, 2013; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below.  These claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

On January 16, 2009, VA terminated the Veteran's disability compensation, effective November 1, 2008, as his whereabouts were unknown.  On May 18, 2012, through telephone contact, the Veteran said that his benefits checks were returned to VA because he had been homeless.  Now, he had an address and such was added to VA's records system.  Thus, his monthly payments were resumed as noted upon VA decision on September 27, 2012.  The claims file reflects that in September 2012, it was calculated that the Veteran was due $5815.00 as a retroactive payment for the months that his compensation was withheld.  In October 2012, the properly calculated amount of $5815.00 was provided to the Veteran as a retroactive payment of the months that his payment was withheld.  


CONCLUSION OF LAW

No revision is warranted in the resumption of the Veteran's VA compensation benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.158 (2015) and Cross v. Brown, 9 Vet. App. 18, 19 (1996) (regarding last known mailing address).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Initially, as to the claim of whether the decision regarding resuming VA disability compensation benefits, effective December 1, 2008, was correct, it is noted there is no legal basis upon which the benefits may be awarded and the Veteran's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran's claim is determined solely by regulations in existence at the time of the suspension and resumption of his benefits, and there is no dispute as to the pertinent facts.  The provisions of Veterans Claims Assistance Act of 2000 regarding duty to notify and duty to assist have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  

To the extent that the Veteran would argue that VA was under a duty to further notify and assist him regarding the termination of his payments by VA, the Board notes that the Veteran has acknowledged that he was homeless and had no address.  He has also acknowledged that when he again obtained an address and the VA system was updated, his payments resumed.  Moreover, he received retroactive payments for the period when his compensation benefits were returned.  It has been held that "[t]he duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); Olsen v. Principi, 3 Vet. App. 480 (1992).  

Whether the decision to resume VA disability compensation benefits, effective December 1, 2008, was correct.  

On January 16, 2009, VA terminated the Veteran's disability compensation, effective November 1, 2008, as his whereabouts were unknown.  On May 18, 2012, through telephone contact, the Veteran requested that his payment be resumed.  It was explained that his benefit checks had been returned because he had been homeless and had no address.  Now he had an address, and "it ha[d] been updated in the systems."  As noted in a September 27, 2012, VA decision, his checks resumed, effective December 1, 2008.  He was advised that payments are made at the beginning of each month for the prior month.  In October 2012, the calculated amount of $5815.00 was provided to the Veteran as a retroactive payment for the months that his payment was withheld.  The Veteran apparently disagreed with the September 2012 VA decision, although his argument is unclear.  It is not evident if he believes that his resumption of payments should have been at an earlier date, or if he believes that the computation was incorrect.  At any rate, the Board will review the stream of actions taken to determine whether any error was made.  

Review of the documents in the claims file reflects that the above summarization is a correct recitation of the actions taken by VA in this matter.  There is nothing in the record to corroborate that any mistake was made in the actions taken by VA or in the computation of the amount owed retroactively to the Veteran.  

38 C.F.R. 3.158(c) (2015) provides that "[w]here payments of pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.S. chapter 18 have not been made or have been discontinued because a payee's present whereabouts is unknown, payments will be resumed effective the day following the date of last payment if entitlement is otherwise established, upon receipt of a valid current address."  38 C.F.R. § 3.158(c) (2015).  Moreover, see Cross supra, (VA is only entitled to rely on the last known mailing address of a claimant absent notification of a change of address and absent evidence that any notice sent to the last known address has been returned as undeliverable.  

Thus, VA's decision to resume the payment of the Veteran's disability compensation benefits, effective December 1, 2008, was correct, as he provided a valid, current address.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


ORDER

The resumption of the Veteran's VA disability compensation benefits from December 1, 2008, was correct.  


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims of entitlement to service connection for fibromyalgia; entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to TTRs under 38 C.F.R. § 4.29 (2015) for hospitalization at a VA facility from August 28, 2012, through October 19, 2012, and from December 28, 2012, through September 5, 2013; entitlement to a rating in excess of 10 percent prior to October 22, 2014 and in excess of 20 percent from October 22, 2014 for degenerative joint disease L5-S1; entitlement to an rating in excess of 10 percent for degenerative joint disease of the right knee and tibia; and entitlement to a TDIU.  

As to the claim for service connection for fibromyalgia, the RO denied the claim in May 2015.  The Veteran submitted a statement shortly thereafter that has been interpreted as a timely notice of disagreement with that denial.  However, a statement of the case (SOC) has not been sent to the Veteran regarding this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated that in a case in which a veteran expressed disagreement in writing with a decision by an agency of original jurisdiction and the agency of original jurisdiction failed to issue an SOC the Board remanded the matter for issuance of an SOC.  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

A September 2015 rating decision denied service connection for bilateral upper extremity peripheral neuropathy and a cervical spine disorder.  Notice of the decision was sent to the Veteran in October 2015.  In March 2016, the Veteran filed a notice of disagreement.  No SOC has yet been issued.  These issues are also inextricably intertwined with the TDIU issue on appeal.  Therefore, the Board must remand these matters to the AOJ for the issuance of a SOC.

Regarding the claims for increased ratings for degenerative joint disease of L5-S1 and the right knee, the Board finds that further development is required to obtain review of recent examination findings concerning the low back and to obtain current findings as to the severity of the knee disorder.  Following the continuation of a 10 percent rating for the right knee disability in a November 2012 rating on the basis of noncompensable limitation of motion and an absence of instability, the Veteran asserted in his December 2012 notice of disagreement that he did have instability and limitation of flexion.  The Board finds that the October 2012 VA examination is too remote in time to permit an accurate picture of the disability.  The appeal of the ratings assigned to the lumbosacral spine disability has been perfected.  However, the Veteran was examined by VA in June 2016 for this disability.  The AOJ has not thereafter adjudicated the issue.  Therefore, it is clear that the matter is not ready for Board review.  Since this issue is inextricably intertwined with the TDIU issue on appeal, it must be remanded to the AOJ for further action.  

As to the claim for service connection for a mental health disorder, it is noted that VA examination was conducted in 2012.  It was acknowledged at that time that the Veteran was treated prior to and during service for complaints of depression.  This is evidenced in the claims file.  However, at the VA evaluation, only a mood disorder was diagnosed, and it was opined that such was not of service origin.  Since that time, private and VA records reflect diagnoses of bipolar disorder, depression, and PTSD.  PTSD was not diagnosed previously.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  In this case, additional mental health examination is necessary to determine the nature and etiology of any acquired psychiatric disorders present during the pendency of the claim.  

Finally, with respect to the Veteran's claims for a TTRs and a TDIU rating, the Board finds that these claims are inextricably intertwined with his pending claims.  These claims cannot be reviewed while these pending claims remain unresolved.  Thus, adjudication of the TTR claims and the TDIU claim must be held in abeyance pending further development of the Veteran's service connection and increased rating claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should undertake all actions required by 38 C.F.R. § 19.26 (2015), including issuance of an SOC as to the claims of service connection for fibromyalgia, a cervical spine disorder and peripheral neuropathy of the bilateral upper extremities so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  

2.  Then, arrange for the appellant to undergo a VA mental disorders examination to determine the correct diagnosis of any psychiatric disorder and the etiology thereof.  The examiner should discuss whether a diagnosis of PTSD is appropriate.  If a diagnosis of PTSD is appropriate, the examiner should state whether the claimed underlying in-service stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  In offering such an opinion, the examiner is to specifically provide an opinion as to whether the claimed stressor is related to "fear of hostile military or terrorist activity".  "[F]ear of hostile military or terrorist activity" means that a service member experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the service member or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

If the examiner concludes that the appellant does not have a diagnosis of PTSD, but instead has another psychiatric disorder, the examiner must proffer an opinion [likely; at least as likely as not; or unlikely] as to whether any other psychiatric disorder found began in or is related to the appellant's military service.  If preexisting service, discuss whether the condition was aggravated therein.  

The examiner shall not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

The report of the examination should include a complete rationale for all opinions expressed.  The diagnosis should be in accordance with American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) [DSM-5]).  The entire claims folder and a copy of this Remand must be made available to and reviewed by the examiner in connection with the examination.  

3.  The appellant should be scheduled for a VA examination to determine the current severity of his degenerative joint disease of the right knee and tibia.  All indicated tests and studies should be obtained.  The entire claims folder and a copy of this Remand must be made 

available to and reviewed by the examiner in connection with the examination.  The examiner must include a complete rationale for all opinions expressed.  

Examination findings should be provided to permit adjudication under all appropriate diagnostic codes.  The examiner should indicate the degree, if any, at which pain during range of motion is demonstrated; whether the knee exhibits weakened movement, excess fatigability, or incoordination; and whether pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

4.  Then, all issues on appeal, to include those held in abeyance, should be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished with a supplemental statement of the case, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


